Case 6:19-cr-00112-RBD-LRH Document 36 Filed 08/19/19 Page 1 of 2 PageID 134




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

UNITED STATES OF AMERICA

VS.                                                    CASE NO: 6:19-cr-112-Orl-37LRH

JOLANTA KUCHARSKI

 JUDGE:          Roy B. Dalton, Jr.                  COUNSEL FOR           Ilianys Rivera Miranda
                                                     GOVERNMENT:
 DEPUTY          Landon Countryman                   COUNSEL FOR           Nicole Mouakar
 CLERK:                                              DEFENDANT:
 COURT           Amie First                          PRETRIAL/PROBATION:   Troy Dennis
 REPORTER:       amiefirst.courtreporter@gmail.com
 SCHEDULED       August 19, 2019                     INTERPRETER:          George Koverdan/Polish
 DATE/TIME:      10:15 AM


                                 MINUTES ON SENTENCING

Interpreter placed under oath.

SENTENCE IMPOSED as to Count One of the Indictment.

PROBATION: Three Years

       Special conditions of probation:

       Credit Restrictions.

       100 hours of community service in lieu of paying a fine.

       Defendant shall cooperate in the collection of DNA.

FINE and cost of imprisonment are waived.

SPECIAL ASSESSMENT of $100.00 is due immediately.

RESTITUTION, if yes, AMOUNT $63,483.52

Is it jointly and severally? Brian Kucharski in case no. 6:18-cr-233. Payable at 200.00 per month.
Interest is waived.

FORFEITURE ORDERED of those assets identified in the Preliminary Order of Forfeiture
entered at Doc. 34.
Case 6:19-cr-00112-RBD-LRH Document 36 Filed 08/19/19 Page 2 of 2 PageID 135



Defendant advised of right to appeal.

Defendant is directed to report to USPO.

Defendant’s ORE TENUS Motion to Return Passport – GRANTED. Clerk’s office is directed to
return the defendant’s passport.

Time in court: 10:17 pm – 10:44 ; Total time in court: 27 minutes




                                                  -2-
